EXHIBIT 10.23

SIXTH AMENDMENT TO THE EXPONENT, INC. 401(k) SAVINGS PLAN

(AS AMENDED AND RESTATED JANUARY 2, 1999)

WHEREAS, Exponent, Inc. (the “Company”) adopted an amended and restated 401(k)
Savings Plan effective January 2, 1999 (the “Plan”); and

WHEREAS, the Plan must be amended as a result of changes to the Treasury
Regulations under Section 401(k) of the Internal Revenue Code; and

WHEREAS, the Company retains the right to amend the Plan under Section 11.1(a)
thereof; and

WHEREAS, pursuant to Section 11.1(b) of the Plan, the Company has delegated to
the Plan’s administrative committee the authority to adopt amendments that are
designed to bring the Plan into compliance with applicable law, designed to
ensure the continued tax-qualified status of the Plan or do not have a
significant financial impact on the Company;

NOW, THEREFORE, effective January 1, 2006, the Plan is amended as follows:

1. Subsection (d) of Section 4.2 Employer Matching Contributions and Qualified
Matching Contribution shall read in full as follows:

(d) The Administrator may elect to treat all or a portion of Employer Matching
Contributions for a Plan Year as Qualified Matching Contributions for purposes
of the ADP Test. Such contributions, to the extent necessary, shall satisfy the
requirements of Treasury Regulation Section 1.402(m)-2(a)(5).

2. Subsection (d) of Section 4.3 Employer Mandatory Contributions and Qualified
Nonelective Contributions shall read in full as follows:

(d) The Employer may, with respect to a Plan Year, allocate Qualified
Nonelective Contributions to such Participants and in such a manner as it deems
necessary or appropriate to satisfy the requirements of the Plan. Such
contributions, to the extent necessary, shall satisfy the requirements of
Treasury Regulations Section 1.401(k)-2(a)(6) and 1.401(m)-2(a)(6).

3. Section 5.5 shall read in full as follows:

5.5 Discrimination Testing of Salary Deferral Contributions

(a) Definitions.

(i) “Actual Deferral Percentage” (“ADP”) shall mean, for a specified group of
Participants (either Highly Compensated Employees or Non-Highly Compensated
Employees) for a Plan Year, the average of the ratios (calculated separately for
each Participant



--------------------------------------------------------------------------------

in such group) of (1) the amount of Employer contributions actually paid over to
the Trust on behalf of such Participant for the Plan Year to (2) the
Participant’s Section 415 Compensation for such Plan Year. Employer
contributions on behalf of any Participant shall include: (1) any Elective
Deferrals (other than Catch-up Contributions) made pursuant to the Participant’s
deferral election (including Excess Elective Deferrals of Highly Compensated
Employees), but excluding (a) Excess Elective Deferrals of Non-Highly
Compensated Employees that arise solely from Elective Deferrals made under the
Plan or plans of this Employer and (b) Elective Deferrals that are taken into
account in the Actual Contribution Percentage test (provided the ADP test is
satisfied both with and without exclusion of these Elective Deferrals); and
(2) Qualified Nonelective Contributions and Qualified Matching Contributions.
For purposes of computing Actual Deferral Percentages, an Employee who would be
a Participant but for the failure to make Elective Deferrals shall be treated as
a Participant on whose behalf no Elective Deferrals are made.

(ii) Excess Contributions. “Excess Contributions” shall mean, with respect to
any Plan Year, the excess of (1) the aggregate amount of Employer contributions
actually taken into account in computing the ADP of Highly Compensated Employees
for such Plan Year, over (2) the maximum amount of such contributions permitted
by the ADP test (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of the ADPs, beginning with the
highest of such percentages).

(b) ADP. The ADP for a Plan Year for Participants who are Highly Compensated
Employees for each Plan Year and the prior year’s ADP for Participants who were
Non-Highly Compensated Employees for the prior Plan Year must satisfy one of the
following tests:

(i) The ADP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ADP for
Participants who were Non-Highly Compensated Employees for the prior Plan Year
multiplied by 1.25; or

(ii) The ADP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ADP for
Participants who were Non-Highly Compensated Employees for the prior Plan Year
multiplied by 2.0, provided that the ADP for Participants who are Highly
Compensated Employees does not exceed the ADP for participants who were
Non-Highly Compensated Employees in the prior Plan Year by more than 2
percentage points.

(c) Special Rules.

(i) A Participant is a Highly Compensated Employee for a particular Plan Year if
he or she meets the definition of a Highly Compensated Employee in effect for
that Plan Year. Similarly, a Participant is a Non-Highly Compensated Employee
for a particular Plan Year if he or she does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.



--------------------------------------------------------------------------------

(ii) The ADP for any Participant who is a Highly Compensated Employee for the
Plan Year and who is eligible to have Elective Deferrals (and Qualified
Nonelective Contributions or Qualified Matching Contributions, or both, if
treated as Elective Deferrals for purposes of the ADP test) allocated to his or
her Account under two or more arrangements described in Code Section 401(k),
that are maintained by the Employer, shall be determined as if such Elective
Deferrals (and, if applicable, such Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) were made under a single arrangement.
If a Highly Compensated Employee participates in two or more CODAs of the
Employer that have different plan years, all Elective Deferrals made during the
Plan Year under all such arrangements shall be aggregated. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under regulations under Code Section 401(k).

(iii) In the event that this Plan satisfies the requirements of Code
Section 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the ADP of Employees as if all such plans were a single
plan. If more than 10-percent of the Employer’s Non-Highly Compensated Employees
are involved in a plan coverage change as defined in Treasury Regulations
Section 1.401(k) - 2(c)(4), then any adjustments to the Non-Highly Compensated
Employees’ ADP for the prior year will be made in accordance with such Treasury
Regulations. Plans may be aggregated in order to satisfy Code Section 401(k)
only if they have the same Plan Year and use the same ADP testing method.

(iv) For purposes of determining the ADP test, Elective Deferrals, Qualified
Nonelective Contributions and Qualified Matching Contributions must be made
before the end of the 12 - month period immediately following the Plan Year to
which the contributions relate.

(d) Distribution of Excess Contributions. Notwithstanding any other provision of
the Plan, Excess Contributions, plus any income and minus any loss allocable
thereto, shall be distributed no later than 12 months after a Plan Year to
Participants to whose Accounts such Excess Contributions were allocated for such
Plan Year, except to the extent such Excess Contributions are classified as
Catch-up Contributions. Excess Contributions are allocated to the Highly
Compensated Employees with the largest amounts of Employer contributions taken
into account in calculating the ADP test for the year in which the excess arose,
beginning with the Highly Compensated Employee with the largest amount of such
Employer contributions and continuing in descending order until all the Excess
Contributions have been allocated. To the extent a Highly Compensated Employee
has not reached his or her Catch-up Contribution limit under the Plan, Excess
Contributions allocated to such Highly Compensated Employee are Catch-up
Contributions and will not be treated as Excess Contributions. If such excess
amounts (other than Catch-up Contributions) are distributed more than 2 1/2
months after the last day of the Plan Year in which such excess amounts arose, a
10-percent excise tax will be imposed on the employer maintaining the Plan with
respect to such amounts. Excess Contributions shall be treated as annual
additions under the Plan even if distributed.



--------------------------------------------------------------------------------

(e) Determination of Income or Loss. Excess Contributions shall be adjusted for
any income or loss up to the date of distribution. The income or loss allocable
to Excess Contributions allocated to each Participant is the sum of: (i) income
or loss allocable to the Participant’s Salary Deferral Contributions Account
(and, if applicable, the Qualified Nonelective Contributions Account or the
Qualified Matching Contributions Account or both) for the Plan Year multiplied
by a fraction, the numerator of which is such Participant’s Excess Contributions
for the year and the denominator is the Participant’s Account balance
attributable to Elective Deferrals (and Qualified Nonelective Contributions or
Qualified Matching Contributions, or both, if any of such contributions are
included in the ADP test) without regard to any income or loss occurring during
such Plan Year; and (ii) 10-percent of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month.

(f) Accounting for Excess Contributions. Excess Contributions allocated to a
Participant shall be distributed from the Participant’s Salary Deferral
Contributions Account and Qualified Matching Contributions (if applicable) in
proportion to the Participant’s Elective Deferrals and Qualified Matching
Contributions (to the extent used in the ADP test) for the Plan Year. Excess
Contributions shall be distributed from the Participant’s Qualified Nonelective
Contributions Account only to the extent that the Excess Contributions exceed
the amount of Excess Contributions in the Participant’s Salary Deferral
Contributions Account and Qualified Matching Contributions Account.

4. Section 5.6 shall read in full as follows:

5.6 Distribution of Excess Elective Deferrals

(a) Definitions.

(i) “Catch-up Contributions” are Elective Deferrals made to the Plan that are in
excess of an otherwise applicable Plan limit and that are made by Participants
who are age 50 or over by the end of their taxable years. An otherwise
applicable Plan limit is a limit in the Plan that applies to Elective Deferrals
without regard to Catch-up Contributions, such as the limits on Annual
Additions, the dollar limitation on Elective Deferrals under Code Section 402(g)
(not counting Catch-up Contributions) and the limit imposed by the actual
deferral percentage (ADP) test under Code Section 401(k)(3). Catch-up
Contributions for a Participant for a taxable year may not exceed the dollar
limit on Catch-up Contributions under Code Section 414(v)(2)(b)(i) for the
taxable year. The dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) is $5,000 for taxable years beginning in 2006 and later
years. After 2006, the $5,000 limit will be adjusted by the Secretary of the
Treasury for cost-of-living increases under Code Section 414(v)(2)(C). Any such
adjustments will be in multiples of $500. Catch-up Contributions are not subject
to the limits on Annual Additions, are not counted in the ADP test and are not
counted in determining the minimum allocation under Code Section 416 (but
Catch-up Contributions made in prior years are counted in determining whether
the Plan is top-heavy).



--------------------------------------------------------------------------------

(ii) “Elective Deferrals” shall mean any Employer contributions made to the Plan
at the election of the Participant in lieu of cash compensation. With respect to
any taxable year, a Participant’s Elective Deferrals is the sum of all Employer
contributions made on behalf of such Participant pursuant to an election to
defer under any qualified cash or deferred arrangement described in Code
Section 401(k), any salary reduction simplified employee pension described in
Code Section 408(k)(6), any SIMPLE IRA plan described in Code Section 408(p) and
any plan described under Code Section 501(c)(18), and any employer contributions
made on behalf of a participant for the purchase of an annuity contract under
Code Section 403(b) pursuant to a salary reduction agreement. Elective Deferrals
shall not include any deferrals properly distributed as excess Annual Additions.

(iii) “Excess Elective Deferrals” shall mean those Elective Deferrals of a
Participant that either (1) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) (including, if
applicable, the dollar limitation on Catch-up Contributions defined in Code
Section 414(v)) for such year; or (2) are made during a calendar year and exceed
the dollar limitation under Code Section 402(g) (including, if applicable, the
dollar limitation on Catch-up Contributions defined in Code Section 414(v)) for
the Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Employer.

(b) Limit on Elective Deferrals. No Participant shall be permitted to have
Elective Deferrals made under this Plan, or any other plan, contract or
arrangement maintained by the Employer, during any calendar year, in excess of
the dollar limitation contained in Code Section 402(g) in effect for the
Participant’s taxable year beginning in such calendar year. In the case of a
Participant aged 50 or over by the end of the taxable year, the dollar
limitation described in the preceding sentence includes the amount of Elective
Deferrals that can be Catch-up Contributions. The dollar limitation contained in
Code Section 402(g) is $15,000 for taxable years beginning in 2006 and later
years. After 2006, the $15,000 limit will be adjusted by the Secretary of the
Treasury for cost-of-living increases under Code Section 402(g)(4). Any such
adjustments will be in multiples of $500.

(c) Notification by Participant of Excess Elective Deferrals. A Participant may
assign to this Plan any Excess Elective Deferrals made during a taxable year of
the Participant by notifying the Administrator on or before March 1st of the
year following the close of the Participant’s taxable year in which the Excess
Elective Deferrals were made. A Participant is deemed to notify the
Administrator of any Excess Elective Deferrals that arise by taking into account
only those Elective Deferrals made to this Plan and any Other Plan of the
Employer.

(d) Reimbursement of Excess Elective Deferrals and Forfeiture of Related
Matching Contributions. Notwithstanding any other provision of the Plan, Excess
Elective Deferrals, plus any income and minus any loss allocable thereto, shall
be distributed no later than April 15th to any Participant to whose account
Excess Elective Deferrals were assigned for the preceding year and who claims
Excess Elective Deferrals for such taxable year or calendar year. Employer
Matching Contributions made on account of such Excess Elective Deferrals shall
be forfeited as soon as administratively feasible thereafter and applied to
reduce future Employer Contributions.

 

5



--------------------------------------------------------------------------------

(e) Determination of Income or Loss. Excess Elective Deferrals shall be adjusted
for any income or loss up to the date of distribution. The income or loss
allocable to Excess Elective Deferrals is the sum of: (i) income or loss
allocable to the Participant’s Salary Deferral Contributions Account for the
taxable year multiplied by a fraction, the numerator of which is such
Participant’s Excess Elective Deferrals for the year and the denominator is the
Participant’s account balance attributable to Elective Deferrals without regard
to any income or loss occurring during such taxable year; and (ii) 10-percent of
the amount determined under (i) multiplied by the number of whole calendar
months between the end of the Participant’s taxable year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th of such month.

5. Section 5.7 shall read in full as follows:

5.7 Discrimination Testing of Employer Matching Contributions.

(a) Definitions.

(i) “Actual Contribution Percentage” (“ACP”) shall mean, for a specified group
of participants (either Highly Compensated Employees or Non-Highly Compensated
Employees) for a Plan Year, the average of the Contribution Percentages of the
Eligible Participants in the group.

(ii) “Contribution Percentage” shall mean the ratio (expressed as a percentage)
of the Participant’s Contribution Percentage Amounts to the Participant’s
Section 415 Compensation for the Plan Year.

(iii) “Contribution Percentage Amounts” shall mean the sum of the Employee
Contributions, Matching Contributions, and Qualified Matching Contributions (to
the extent not taken into account for purposes of the ADP test) made under the
Plan on behalf of the participant for the Plan Year. Such Contribution
Percentage Amounts shall not include Matching Contributions that are forfeited
either to correct Excess Aggregate Contributions or because the contributions to
which they relate are Excess Deferrals, Excess Contributions, or Excess
Aggregate Contributions. If so elected in the adoption agreement the Employer
may include Qualified Nonelective Contributions in the Contribution Percentage
Amounts. The Employer also may elect to use Elective Deferrals in the
Contribution Percentage Amounts so long as the ADP test is met before the
Elective Deferrals are used in the ACP test and continues to be met following
the exclusion of those Elective Deferrals that are used to meet the ACP test.

(iv) “Eligible Participant” shall mean any Employee who is eligible to make an
Elective Deferral (if the Employer takes such contributions into account in the
calculation of the Contribution Percentage) , or to receive an Employer Matching
Contribution (including forfeitures) or a Qualified Matching Contribution.

 

6



--------------------------------------------------------------------------------

(v) “Matching Contribution” shall mean an Employer contribution made to this or
any other defined contribution plan on behalf of a Participant on account of a
participant’s Elective Deferral, under a plan maintained by the Employer.

(c) Prior Year Testing. The Actual Contribution Percentage (“ACP”) for a Plan
Year for Participants who are Highly Compensated Employees for each Plan Year
and the prior year’s ACP for Participants who were Non-Highly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:

(i) The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ACP for
participants who were Non-Highly Compensated Employees for the prior Plan Year
multiplied by 1.25; or

(ii) The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ACP for
Participants who were Non-Highly Compensated Employees for the prior Plan Year
multiplied by 2, provided that the ACP for Participants who are Highly
Compensated Employees does not exceed the ACP for Participants who were
Non-Highly Compensated Employees in the prior Plan Year by more than 2
percentage points.

(d) Special Rules.

(i) A Participant is a Highly Compensated Employee for a particular Plan Year if
he or she meets the definition of a Highly Compensated Employee in effect for
that Plan Year. Similarly, a Participant is a Non-Highly Compensated Employee
for a particular Plan Year if he or she does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

(ii) For purposes of this section, the Contribution Percentage for any
Participant who is a Highly Compensated Employee and who is eligible to have
Contribution Percentage Amounts allocated to his or her account under two or
more plans described in Code Section 401(a), or arrangements described in Code
Section 401(k) that are maintained by the Employer, shall be determined as if
the total of such Contribution Percentage Amounts was made under each plan and
arrangement. If a Highly Compensated Employee participates in two or more such
plans or arrangements that have different plan years, all Contribution
Percentage Amounts made during the Plan Year under all such plans and
arrangements shall be aggregated. Notwithstanding the foregoing, certain plans
shall be treated as separate if mandatorily disaggregated under regulations
under Code Section 401(m).

(iv) In the event that this Plan satisfies the requirements of Code Sections
401(m), 401(a)(4) or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such sections of the Code
only if aggregated with this Plan, then this section shall be applied by
determining the ACP of Employees as if all such plans were a single plan. If
more than 10-percent of the Employer’s Non-Highly Compensated Employees are
involved in a plan coverage change as defined in Treasury Regulations
Section 1.401(m) - 2(c)(4), then any adjustments to the Non-Highly Compensated
Employees’

 

7



--------------------------------------------------------------------------------

ADP for the prior year will be made in accordance with such Treasury
Regulations. Plans may be aggregated in order to satisfy Code Section 401(m)
only if they have the same Plan Year and use the same ACP testing method.

(v) For purposes of the ACP test, Matching Contributions and Qualified
Nonelective Contributions will be considered made for a Plan Year if made no
later than the end of the 12—month period beginning on the day after the close
of the Plan Year. Employee Contributions are considered to have been made in the
Plan Year in which contributed to the Trust Fund.

6. Section 5.8 shall read in full as follows:

5.8 Corrective Procedure for Discriminatory Matching Contributions.

(a) Definition - Excess Aggregate Contributions. “Excess Aggregate
Contributions” shall mean, with respect to any Plan Year, the excess of: (a) the
aggregate Contribution Percentage Amounts taken into account in computing the
numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over (b) the maximum Contribution
Percentage Amounts permitted by the ACP test (determined by hypothetically
reducing contributions made on behalf of Highly Compensated Employees in order
of their Contribution Percentages beginning with the highest of such
percentages). Such determination shall be made after first determining Excess
Elective Deferrals and then determining Excess Contributions.

(b) Distribution of Excess Aggregate Contributions. Notwithstanding any other
provision of the Plan, Excess Aggregate Contributions, plus any income and minus
any loss allocable thereto, shall be forfeited, if forfeitable, or if not
forfeitable, distributed no later than 12 months after a Plan Year to
Participants to whose Accounts such Excess Aggregate Contributions were
allocated for such Plan Year. Excess Aggregate Contributions are allocated to
the Highly Compensated Employees with the largest Contribution Percentage
Amounts taken into account in calculating the ACP test for the year in which the
excess arose, beginning with the Highly Compensated Employee with the largest
amount of such Contribution Percentage Amounts and continuing in descending
order until all the Excess Aggregate Contributions have been allocated. If such
Excess Aggregate Contributions are distributed more than 2-1/2 months after the
last day of the Plan Year in which such excess amounts arose, a 10-percent
excise tax will be imposed on the Employer with respect to those amounts. Excess
Aggregate Contributions shall be treated as annual additions under the Plan even
if distributed.

(c) Determination of Income or Loss. Excess Aggregate Contributions shall be
adjusted for any income or loss up to the date of distribution. The income or
loss allocable to Excess Aggregate Contributions allocated to each Participant
is the sum of: (i) income or loss allocable to the Participant’s Employer
Matching Contributions Account, Qualified Matching Contributions Account (if
any, and if all amounts therein are not used in the ADP test) and, if
applicable, Qualified Nonelective Contributions Account and Elective Deferral
Account for the Plan Year multiplied by a fraction, the numerator of which is
such Participant’s Excess Aggregate Contributions for the year and the
denominator is the Participant’s Account balance(s) attributable to Contribution
Percentage Amounts without regard to any income or loss occurring

 

8



--------------------------------------------------------------------------------

during such Plan Year; and (ii) 10-percent of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month.

(d) Forfeitures of Excess Aggregate Contributions. Forfeitures of Excess
Aggregate Contributions shall be applied to reduce Employer contributions.

(e) Accounting for Excess Aggregate Contributions. Excess Aggregate
Contributions allocated to a Participant shall be forfeited, if forfeitable or
distributed on a pro-rata basis from the Participant’s Employer Matching
Contributions Account, and Qualified Matching Contribution account (and, if
applicable, the Participant’s Qualified Nonelective Contributions Account or
Salary Deferral Contributions Account, or both).

7. Subsection (b) of Section 6.17 Hardship Distributions shall read in full as
follows:

(b) An immediate and heavy financial need shall be deemed to include any one or
more of the following:

(i) expenses incurred or necessary for medical care, described in Code
Section 213(d), of the Employee, the Employee’s spouse or dependents;

(ii) the purchase (excluding mortgage payments) of a principal residence for the
Employee;

(iii) payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Employee, the Employee’s spouse, children or
dependents;

(iv) payments necessary to prevent the eviction of the Employee from, or a
foreclosure on the mortgage of, the Employee’s principal residence;

(v) payments for funeral or burial expenses for the Employee’s deceased parent,
spouse, child or dependent; and

(vi) expenses to repair damage to the Employee’s principal residence that would
qualify for a casualty loss deduction under Code Section 165 (determined without
regard to whether the loss exceeds 10-percent of adjusted gross income).

IN WITNESS WHEREOF, the Company has caused this Sixth Amendment to be executed
by its duly authorized officer.

 

Dated: November 8, 2006   EXPONENT, INC.   By:  

/s/ Richard L. Schlenker, Jr.

  Title:   Corporate Secretary